DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed 24 August 2022 have been considered but do not overcome the art of record.  Claims 7-14 have been added.  Claims 1-14 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identification device configured to”,” a precalculation device configured to” and “an output device configured to”  in claim 1.  In claim 2, “a cutting apparatus configured to”
The “identification device” invokes the structure of includes a camera or inertial measurement unit or spirit level or compass or local positioning device or a satellite positioning device (¶25).
The “precalculation device” invokes the structure of a processor (¶22).
The “output device” invokes the structure of a display, a sound generator or a vibration device (see ¶¶26-27).
The “cutting apparatus” invokes the structure of a saw (¶24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 11,102940 to Lennings (Lennings).
Concerning claim 1, Lennings discloses a system for assisting during execution of a sequence of cuttings in a tree, wherein, during the cutting sequence, a first cut in the tree is followed by a second cut in the tree, wherein at least a part of an ideal course of the second cut depends on at least a part of a course of the first cut, the system comprising: 
an identification device (50) configured to identify at least the part of the course of the first cut in the tree (as it is capable of performing said functions); 
a precalculation device (110 which can have circuitry 22 and network 30) configured to precalculate at least the part of the ideal course of the second cut in the tree based on the identified part of the course of the first cut (as it is capable of performing said functions); and 
an output device (20) configured to output cutting information for executing the second cut based on the precalculated part of the ideal course of the second cut (as it is capable of performing said functions).
Concerning claim 2, Lennings discloses a cutting apparatus (a saw, see column 3, lines 50-52) configured to execute at least one of the first cut or the second cut (as it is capable of performing said functions).
Concerning claim 3, Lennings discloses the cutting apparatus includes a saw (column 3, lines 50-52.
Concerning claim 4, Lennings discloses the identification device comprises: at least one of a camera (see column 3, line 49), an inertial measuring unit, a spirit level, a compass, a local position determination device (column 3, lines 43-44) and/or a satellite position determination device (column 3, lines 43-44).
Concerning claim 5, Lennings discloses the output device (20) includes a display (400, see also column 3, lines 37-39), a sound generator, and/or a vibration device.
Concerning claim 6, Lennings discloses the output device (20) is disposed on: a protective helmet (column 3, line 38), a face shield, ear protection, safety goggles (column 3, line 38), a protective glove, a smartwatch, an armband, a wristband or a bracelet.
Concerning claim 9, Lennings discloses the cutting information comprises an instruction superimposed or projected into a field of view of a user (as the output device includes a display which can display this information see column 10, lines 32-37)
Concerning claim 10, Lennings discloses the output device is further configured to: project the cutting information onto the tree (as it is capable of performing this function, see column 10, lines 32-37).
Concerning claim 11, Lennings discloses the identification device (50) is further configured to: identify position coordinates and/or orientation angles of the first cut in the tree (as it is capable of performing said functions).
Concerning claim 12, Lennings discloses the identification device (50) is further configured to: identify a geometric property of the tree, in particular a diameter of the tree, wherein the part of the ideal course of the second cut is precalculated as a function of the identified geometric property, in particular diameter, of the tree (as it is capable of performing said functions).
Concerning claim 13, Lennings discloses the precalculation device (110, 20, 30) is further configured to: precalculate the part of the ideal course of the second cut in terms of a horizontal offset and a vertical offset from the part of the course of the first cut in the tree (as it is capable of performing said functions).
Concerning claim 14, Lennings discloses the precalculation device (110, 20, 30) is further configured to: receive a selection from a user that indicates a type of the first cut in the tree, wherein the precalculation of the part of the ideal course of the second cut is further based on the selection (as it is capable of performing said functions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lennings in view of U.S. Patent No. 9,198,363 to Vian et al (Vian).
Concerning claims 7-8, Lennings does not disclose the identification device comprises: a stereo camera (claim 7) or a time-of-flight 3D camera (claim 8).
Vian discloses a system for identifying information with respect to a tree using a camera (400) which can be a stereo camera (426) or a time of flight camera (column 12, lines 53-62).
Because both these references are concerned with a similar problem, using an identification device which uses a camera to determine information involving a tree, it would have been obvious to a person of ordinary skill in the art at the time of the invention to replace the camera of Lennings with either the stereo camera or time of flight 3D camera of Vian as the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In this case, the combination is merely substituting one type of camera for another all of which perform the same functions.  Thus the combination will obtain predictable results and is therefore obvious and proper combination of the references is made.  It is also noted that applicant has provided no criticality to the type of device used as the identification device (see ¶25). 
Response to Arguments
Applicant's arguments filed 24 August 2022 have been fully considered but they are not persuasive. Applicant argues that Lennings does not explicitly disclose the intended use limitations claimed.  However, with regards to intended use limitations in an apparatus claimed, the prior art merely has to be capable of performing said functions.  Thus the provision device (50) of Lennings, which includes a camera is capable of being used to identify a property of a tree or the environment.  Similarly, the precalculation device (110), processing circuitry, is capable of being used to calculate information and the output device (20, which includes a display screen) is capable of outputting the information.  It is further noted that applicant has provided no evidence that Lennings is incapable of performing those functions.  Thus applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
11/17/2022